DETAILED ACTION
This is in response to the Patent Application filed 8/16/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 10-11) and subspecies A (Figure 14)  in the reply filed on 9/20/2022 is acknowledged.
Claims 9, 11, 12, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.
Claims 1-8, 10, 13-16, and 19-20 are examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “114”, “120”, and “122” in Figure 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 8, and 19 objected to because of the following informalities:  
“the full length” (Claim 1, line 3 and Claim 19, lines 10-11) is believed to be in error for - - a full length - -;
“the tongue structure” (Claim 1, line 6 and Claim 19, line 13) is believed to be in error for - - the annular tongue structure - -;
“the cassettes” (Claim 1, line 7 and Claim 19, line 14) is believed to be in error for - - the cassette segments - -;
“the clearance” (Claim 3, line 1) is believed to be in error for - - a clearance - -;
“the tongue and groove portion” (Claim 3, line 2) is believed to be in error for - - the annular tongue structure and the groove portions - -;
“the circumferential length” (Claim 3, line 2) is believed to be in error for - - a circumferential length - -; and
“a faster” (Claim 8, line 2) is believed to be in error for - - a fastener - - .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 13-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cassettes" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 10, 13-16 are rejected for the same reason discussed above based on their dependency to claim 1.
Claim 3 recites the limitation "the tongue and groove portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the holes on the combustor head" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the engine" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the engine" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the combustor heads" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lugs on the combustor head are circumferentially spaced and align with a lug" in lines 1-2. It is unclear if all lugs located on the combustor head are aligned with the same lug on the cassette segment or if each lug located on the combustor head is aligned with a respective lug located on the cassette segment.
Claim 19 recites the limitation "the cassettes" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for the same reason above based on its dependency to claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding et al. (US 2016/0258624).
Regarding Independent Claim 1, Harding teaches (Figures 1-18) a combustion chamber (15) comprising 
a plurality of circumferentially arranged cassette segments (58, 60) coupled to a combustor head (44) at one end (see Figures 2-3) and a wall section (54, 56) at the other end (see Figures 2-3), 
each cassette segment (58, 60) extending the full length of (see Paragraph 0110 and Figures 2-3) the combustion chamber (15), 
wherein the combustor head (44) has an annular tongue structure (44A, 44B; see Figures 2 and 9) on a mating surface (the surface of 44 facing the combustion chamber; see Figures 2 and 9), and 
the tongue structure (44A, 44B; see Figures 2 and 9) engages with a groove portion (between 84 and 86; see Figures 2 and 9) present in each of the cassettes (58, 60) so that when assembled the groove portions (between 84 and 86; see Figures 2 and 9) in each of the plurality of cassette segments (58, 60) forms a substantially continuous groove (at 95; see Paragraph 0124, Figure 2 and Figure 9).
Regarding Claim 2, Harding teaches the invention as claimed and as discussed above. Harding further teaches (Figures 1-18) wherein the mating surface (the surface of 44 facing the combustion chamber; see Figures 2, 9, and annotation below) is an axial mating surface (see Figures 2, 9, and annotation below).

    PNG
    media_image1.png
    1720
    1250
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1047
    1249
    media_image2.png
    Greyscale


Regarding Claim 3, Harding teaches the invention as claimed and as discussed above. Harding further teaches (Figures 1-18) wherein the clearance between the tongue (44A, 44B) and groove portion (between 84 and 86; see Figures 2 and 9) along the circumferential length is variable (due to the length of the tongue being less than a length of the groove, allowing for thermal growth of the tongue within the groove during operation of the combustor; see Figures 2 and 9).
Regarding Claim 4, Harding teaches the invention as claimed and as discussed above. Harding further teaches (Figures 1-18) wherein the combustor head (44) is provided with a hole (at 45A, 45B), which aligns with a hole (at 92) provided on an upper surface (at 84) of the cassette segments (58, 60) for the insertion of a fastener (96; see Paragraph 0125).
Regarding Claim 5, Harding teaches the invention as claimed and as discussed above. Harding further teaches (Figures 1-18) wherein the holes (at 45A, 45B) on the combustor head (44) are slots (see Figure 9) allowing for thermal expansion (due to the gap between 44a and 96; see Figure 9) of the combustion chamber (15).
It is noted that the term “slot” is interpreted using the dictionary definition “a narrow opening, groove, or passage” as provided by Merriam-Webster’s online dictionary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2016/0258624) in view of Petty, SR. et al. (US 2019/0338953).
Regarding Claim 6, Harding teaches the invention as claimed and as discussed above. Harding does not teach wherein the fastener is aligned parallel with a centerline of the engine.
Petty teaches (Figures 1-11) wherein a fastener (36, placed through the opening within flange18) between a combustor head end (at 54) and the combustor cassette segment (at 46) is aligned parallel with a centerline of the engine (see Figures 1 and 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding to have the fastener aligned parallel with a centerline of the engine, as taught by Petty, in order to couple the inlet wall segments to the outer wall segment  and to reduce the cost of maintaining the combustor liner (see Paragraphs 0040-0042 and Figure 6 of Petty).
It is further noted that a simple substitution of one known element (in this case, the flange and fastener orientation as taught by Harding) for another (in this case, the flange and fastener orientation as taught by Petty) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396. See MPEP 2141 III B.
Regarding Claim 8, Harding teaches the invention as claimed and as discussed above. Harding does not teach wherein the combustor heads and the cassette segments each have respective lugs through which a fastener is inserted to connect the cassette segments and the combustor head.
Petty teaches (Figures 1-11) wherein combustor heads (at 12, 54) and cassette segments (42) each have respective lugs (18, 52) through which a fastener (36) is inserted to connect the cassette segments (42) and the combustor head (at 12, 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding to have the combustor heads and the cassette segments each have respective lugs through which a fastener is inserted to connect the cassette segments and the combustor head, as taught by Petty, in order to couple the segments to the inlet wall at the first end of the combustor liner (see abstract of Petty).
It is further noted that a simple substitution of one known element (in this case, the flange and fastener connection as taught by Harding) for another (in this case, the lug and fastener orientation as taught by Petty) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396. See MPEP 2141 III B.
Regarding Claim 10, Harding in view of Petty teaches the invention as claimed and as discussed above. Harding further teaches (Figures 1-18) wherein the attachment (at 94) between the combustor head (at 44A, 44B) and the cassette segments (58, 60) is located at the corners (see Figures 4-6) of the cassette segments (58, 60).
As discussed above, Petty teaches (Figures 1-11) wherein combustor heads (at 12, 54) and cassette segments (42) each have respective lugs (18, 52) through which a fastener (36) is inserted to connect the cassette segments (42) and the combustor head (at 12, 54), wherein the lugs (52) on the combustor head (at 12, 54) are circumferentially spaced and align with (see Figures 4-6) a lug (18) located on the cassette segments (46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Petty to have the lugs on the combustor head to be circumferentially spaced and align with a lug of the cassette segment, as taught by Petty, for the same reasons discussed above in claim 8.
Regarding Claim 13, Harding in view of Petty teaches the invention as claimed and as discussed above. Harding in view of Petty does not teach, as discussed so far, wherein either a single or double fastener is used per lug.
Petty teaches (Figures 1-11) wherein a single fastener (36; see Figures 2 and 4-6) is used per lug (18, 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Petty to use a single fastener per lug, as taught by Petty, for the same reasons discussed above in claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2016/0258624) in view of Reider (US 4,158,949).
Regarding Claim 7, Harding teaches the invention as claimed and as discussed above. Harding does not teach wherein the fastener is aligned generally axially, but at an angle to a centerline of the engine.
Reider teaches (Figures 1-7) wherein a fastener (180) between a combustor head end (at 170) and the combustor cassette segment (at 30) is aligned generally axially (see Figure 1), but at an angle to (see Figure 1) a centerline of an engine (the centerline through 12 and 19; see Figure 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding to have the fastener aligned generally axially, but at an angle to a centerline of the engine, as taught by Reider, in order to couple the dome assembly to an outer combustor wall (see Column 6, lines 30-42 and Figure 1 of Reider).
It is further noted that a simple substitution of one known element (in this case, the flange and fastener orientation as taught by Harding) for another (in this case, the flange and fastener orientation as taught by Reider) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396. See MPEP 2141 III B.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2016/0258624) in view of Hucker et al. (US 2018/0036843).
Regarding Claim 14, Harding teaches the invention as claimed and as discussed above. Harding teaches (Figures 1-18) that the mating surface (the surface of 44 facing the combustion chamber; see Figures 2 and 9) is located on an inner surface of the combustor head (44).Harding does not teach wherein a cowl is provided to connect to the combustor head on an opposing side to the mating surface that connects with the cassette segments.
Hucker teaches (Figures 1-21) wherein a cowl (47) is provided to connect to the combustor head (44, 43) on an outer side of the combustor head (44, 43) which connects with the cassette segments (58, 60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding to include the cowl provided to connect the combustor head on an outer side of the combustor head which connects with the cassette segments, as taught by Hucker, in order to position the fuel injectors and protect the end wall (Paragraph 0066 of Hucker).
Regarding Claim 15, Harding in view of Hucker teaches the invention as claimed and as discussed above. Harding in view of Hucker does not teach, as discussed so far, wherein the cowl is provided with a plurality of scallops, or cut-backs, on both a radially outer axially extending flange and a radially inner axially extending flange.
Hucker teaches (Figures 1-21) wherein the cowl (47) is provided with a plurality of scallops, cut-backs, on both a radially outer axially extending flange and a radially inner axially extending flange (see Paragraph 0100 and Figures 12-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Hucker to have the cowl provided with a plurality of scallops, or cut-backs, on both a radially outer axially extending flange and a radially inner axially extending flange, as taught by Hucker, in order to enable in-service replacement or repair of upstream end wall accessories (Paragraph 0100 of Hucker).
Regarding Claim 16, Harding in view of Hucker teaches the invention as claimed and as discussed above. Harding in view of Hucker does not teach, as discussed so far, wherein the cowl is provided with holes, which are arranged to align with the holes provided in the combustor head and cassette segments.
Hucker teaches (Figures 1-21) wherein the cowl (47) is provided with holes (126), which are arranged to align (see Figure 12) with the holes (at 128 and 130) provided in the combustor head (at 43; see Figure 12) and cassette segments (at 60; see Figure 12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Hucker to have the cowl be provided with holes which are arranged to align with the holes provided in the combustor head and cassette segments, as taught by Hucker, in order to fix the cowl to the upstream wall of the combustion chamber while allowing for manufacturing tolerances and allowing for thermal expansion and contraction (see Paragraph 0100 of Hucker).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2016/0258624) in view of Max et al. (US 2016/0265771).
Regarding Independent Claim 19, Harding teaches (Figures 1-18) a gas turbine engine (10) for an aircraft (see Figure 1 and Paragraph 0108), the gas turbine engine (10) comprising:
an engine core (13, 14, 15, 16, 17) comprising a turbine (17), a compressor (13), and a core shaft (28) connecting (see Figure 1 and Paragraph 0108) the turbine (17) to the compressor (13);
a fan (12) located upstream of (see Figure 1 and Paragraph 0108) the engine core (13, 14, 15, 16, 17), the fan (12) comprising a plurality of fan blades (see Figure 1); and
the gas turbine engine (10) has a combustion chamber (15) comprising 
a plurality of circumferentially arranged cassette segments (58, 60) coupled to a combustor head (44) at one end (see Figures 2-3) and a wall section (54, 56) at the other end (see Figures 2-3), 
each cassette segment (58, 60) extending the full length of (see Paragraph 0110 and Figures 2-3) the combustion chamber (15), 
wherein the combustor head (44) has an annular tongue structure (44A, 44B; see Figures 2 and 9) on a mating surface (the surface of 44 facing the combustion chamber; see Figures 2 and 9), and 
the tongue structure (44A, 44B; see Figures 2 and 9) engages with a groove portion (between 84 and 86; see Figures 2 and 9) present in each of the cassettes (58, 60) so that when assembled the groove portions (between 84 and 86; see Figures 2 and 9) in each of the plurality of cassette segments (58, 60) forms a substantially continuous groove (at 95; see Paragraph 0124, Figure 2 and Figure 9). Harding does not teach a gearbox that receives input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Max teaches (Figures 1-8) a gas turbine engine (20) including a gearbox (48) that receives an input from a core shaft (40) connecting a turbine (46) to a compressor (44) and outputs drive (see Figure 1 and Paragraph 0037) to the fan (42) so as to drive the fan at a lower rotational speed (see Paragraph 0037) than the core shaft (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding to include the gearbox that receives input from the core shaft and outputs drive to the fan, as taught by Max, in order to drive the fan at a lower speed than the low spool (see Paragraph 0037 of Max).
Regarding Claim 20, Harding in view of Max teaches the invention as claimed and as discussed above. Harding further teaches (Figures 1-18) wherein: the turbine (17) is a first turbine (see Figure 1), the compressor (13) is a first compressor (see Figure 1), and the core shaft (28) is a first core shaft (see Figure 1); the engine core (13, 14, 15, 16, 17) further comprises a second turbine (16), a second compressor (14), and a second core shaft (26) connecting (see Figure 1 and Paragraph 0108) the second turbine (16) to the second compressor (14); and the second turbine (16), second compressor (14), and second core shaft (26) are arranged to rotate at a higher rotational speed (due to the arrangement shown in Figure 1) than the first core shaft (28).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741